Case 2:20-cv-00396-LEW Document 66 Filed 02/26/21 Page 1 of 2               PageID #: 3393




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

SIERRA CLUB, et al.,        )
                            )
          Plaintiffs        )
                            )
     v.                     )                    2:20-cv-00396-LEW
                            )
UNITED STATES ARMY CORPS OF )
ENGINEERS, et al.,          )
                            )
          Defendants        )

                               PROCEDURAL ORDER

      On February 26, 2021, the Court convened a telephonic conference to discuss the

parties’ status reports and proposed scheduling orders. (ECF Nos. 63 and 64.) After

consideration of the parties’ submissions, for the reasons stated on the record, the Court

orders:

      1. In the event a party intends to move to amend the pleadings or join a party, on

          or before March 19, 2021, the party shall notify the other parties of said intent.

      2. If a party has provided the required notice, the party shall move for the joinder

          of parties and amendment of pleadings by March 26, 2021.

      3. Plaintiffs and Intervenor-Defendant shall identify and communicate to Federal

          Defendants any issues regarding completeness of the record and/or any requests

          for the admission of extra-record evidence by March 26, 2021.

      4. Federal Defendants shall respond to any issues raised by Plaintiffs or Intervenor-

          Defendant regarding the contents of the administrative record and the admission

          of extra-record evidence by April 9, 2021.
Case 2:20-cv-00396-LEW Document 66 Filed 02/26/21 Page 2 of 2               PageID #: 3394




      5. Federal Defendants shall file a certified list of the contents of the administrative

          record by April 28, 2021.

      6. The Court will convene a telephone conference on April 20, 2021, at 10:00 a.m.

          to discuss the future course of the case.

                                         NOTICE

      Any objections to this Order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

Dated this 26th day of February, 2021.




                                             2
